TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00235-CV



                                   Darla Goulla, Appellant

                                               v.

           Randy Gool, Gary Gool, Evan Gool, and George McAlpine, Appellees


         FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 18-1381-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Darla Goulla, acting pro se, filed notices of appeal on April 10, 2019, and on

April 25, 2019, complaining of an eviction judgment signed on April 5, 2019, by the county

court at law but referencing two underlying cause numbers. We assigned cause number 03-19-

00271-CV to the appeal containing filings from the county court at law (cause number 18-2095-

CC1). We assigned cause number 03-19-00235-CV to the appeal containing filings from the

district court (cause number 18-1381-C26).

              The clerk’s record from the county court at law in 03-19-00271 contains a final

judgment; however, the clerk’s record from the district court in 03-19-00235 does not. The

district-court record contains an agreed temporary injunction order and a now-expired order on a

motion to stay proceedings, both signed on December 12, 2018. Neither of those district-court

orders were appealable by the time that Goulla filed her notices of appeal on April 10, 2019, and
April 25, 2019. See Tex. R. App. P. 26.1. Without a final judgment or otherwise appealable

order, we may not exercise appellate jurisdiction. See Tex. Civ. Prac. & Rem. Code § 51.014;

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

                On June 11, 2019, this Court requested that Goulla file a written response

demonstrating this Court’s jurisdiction over the appeal in 03-19-00235. Her response indicated

that in her view, the case was “transferred” to this court on the date of her notice of appeal, but

her response did not demonstrate our jurisdiction over the appeal.

                We dismiss this appeal for want of jurisdiction. 1 See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 28, 2019




       1
           Goulla’s appeal of the final judgment in 03-19-00271-CV remains pending.
                                                 2